—In an action to recover damages for personal injuries, etc., arising out of a motor vehicle accident, plaintiff Annette Mancuso appeals from an order of the Supreme Court, Richmond County (Mc-Brien, J.), dated September 11, 1984, which directed her to appear for an examination before trial upon a specified date, and to submit to a physical examination within 30 days thereafter.
Order affirmed, with costs. Plaintiff Annette Mancuso shall submit to an examination before trial within 20 days after service upon her of a copy of the order to be made hereon, with notice of entry, and shall submit to a physical examination within 20 days after the date of the examination before trial, unless the parties shall agree otherwise. The examinations shall be held at times and places to be designated in notices of not less than 10 days, or at such other times and places as the parties may agree.
Plaintiffs Annette and Anthony Mancuso commenced an action against defendant Linda B. Wilson to recover damages for personal injuries, etc., arising out of an automobile accident. Subsequent to the filing of a note of issue in that action, defendant brought a counterclaim against Anthony Mancuso. Under these circumstances, it was not an abuse of discretion to afford the attorney for Anthony Mancuso on the counterclaim an opportunity to conduct further disclosure proceed*656ings against his coplaintiff Annette Mancuso in order to defend Anthony on that counterclaim, notwithstanding that the case had already been placed on the Trial Calendar (see, 22 NYCRR 675.7). We pass on no other issue. Bracken, J. P., Rubin, Lawrence and Eiber, JJ., concur.